DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 8/17/21 fail to comply with 37 CFR 1.84, for the following reasons:  
Figs. 3-4, 7, & 15-17 consist solely of photographs (or photocopies thereof); but applicant fails to explain why these photographs are “only practicable medium for illustrating the claimed invention”, as 37 CFR 1.84(b)(1) requires.  Indeed, the use of line drawings elsewhere in the figures strongly implies that “the subject matter of the application admits of illustration by a drawing,” and that photographs are not “only practicable medium for illustrating the claimed invention.”  
The use of solid gray and/or black shading in Figs. 3-4, 7, 9,1 15-17, & 192 fails to comply with 37 CFR 1.84(m), because such shading reduces legibility.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (5437235) in view of Marcato (20170175788) & Blume (5649493).  
Regarding claim 1, Randolph teach(es) the structure substantially as claimed, including a table (Figs. 7-9) comprising: a support (12); a table top (22, 141), the table top having a first static portion (141) attached to the support and a first height adjustable portion (22) that, in a lowered position, is substantially planar with the first static portion (Figs. 8-9); and a lift mechanism (24) attached (via 141 & 43) to the support and to the first height adjustable portion of the table top, the lift mechanism allowing the first height adjustable portion to be raised and lowered so that the first height adjustable portion has a raised position that is above the first static portion of the table top (Figs. 7-9).  Randolph fail(s) to teach legs and a frame; or a lift mechanism utilizing parallelogram linkages.  However, Marcato teaches support means (1-4) comprising at least two legs (3) and a frame (1) attached to the at least two legs.  It would have been obvious to one of ordinary skill in the art to substitute support means, as taught by Marcato, for the support of Randolph, in order to allow relocation of the table, thereby allowing the table to be used in different locations.  Additionally, Blume teaches a lift mechanism (1-6, 12-15, 15a-b, 17a-b, 21-24) utilizing parallelogram linkages (1-2).  It would have been obvious to one of ordinary skill in the art to substitute a lift mechanism, as taught by Blume, for the lift mechanism of Randolph as modified, in order to enable vertical adjustment of the second height adjustable portion while also allowing selectively locking in a desired vertical position (as suggested by Blume), and because such an outcome would have been a predictable result of such a substitution of one known lift mechanism for another.  
Regarding claims 2, 4, & 6, Marcato teaches a frame (1) having hollow tubes (1) with a triangular cross-section; and altering the shape of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify tubes of Randolph as modified, by making the cross-sectional shape of each tube parallelogrammic, in order to satisfy user aesthetic preferences for  parallelogram-shaped tubes, and depending on the desired needs of the person constructing the tubes (e.g., intended use of the tubes, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claims 3 & 5, Marcato teaches Marcato teaches a frame (1) having hollow tubes (1) attached to castings (2), the castings attached to at least three legs (3) of the table.  Additionally, par. 1 of Marcato further teaches making components of a frame from metal.  It would have been obvious to one of ordinary skill in the art to make the hollow tubes and castings of Randolph as modified from metal, as taught by Marcato, in order to increase durability and load-bearing capacity.  
Regarding claim 7, Blume teaches a lift mechanism (1-6, 12-15, 15a-b, 17a-b, 21-24) that includes a brake mechanism (15a-b, 17a-b) that slides on a bar (12) attached to a height adjustable portion (11) of a table (Fig. 1a).  
Regarding claim 11, Randolph as modified teaches a brake mechanism (15a-b, 17a-b of Blume) that locks the first height adjustable portion (22 of Randolph) of the table top (22, 141 of Randolph) into the raised position (col. 5, lines 9-14 of Blume).
Regarding claim 12, Randolph as modified teaches a brake release handle (15 of Blume) that releases the first height adjustable portion (22 of Randolph) from the raised position (as in col. 7, lines 21-22 of Blume).
Claims 8-10, 13-14, 24-25, & 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (5437235), Marcato (20170175788), & Blume (5649493) in view of Hwang (6701853).  
Regarding claim 8, Randolph as modified teach(es) the structure substantially as claimed, including braking means (15, 15a-b, 17a-b of Blume) comprising a brake mechanism (15a-b, 17a-b of Blume); but fail(s) to teach a brake plate.  However, Hwang teaches braking means (91, 93, 103) comprising a brake mechanism (93) that includes at least one brake plate (that, in a first position (Figs. 12-15), allows the brake mechanism to slide on a bar (103) attached to a height adjustable portion (11) of a table (10) and, in a second position (Figs. 10-11), prevents the brake mechanism from sliding on the bar (col. 7, lines 21-27 & 57-61).  It would have been obvious to one of ordinary skill in the art to substitute braking means, as taught by Hwang, for the braking means of Randolph as modified, in order to selectively lock the second height adjustable portion in a desired vertical position, and because such an outcome would have been a predictable result of such a substitution of one known braking means for another.  
Regarding claim 9, Hwang teaches at least one brake plate (107, 109) that prevents the brake mechanism (93) from sliding on the bar (103) by locking onto the bar and prevents the brake plate from moving relative to the bar (col. 7, lines 17-21). 
Regarding claim 10, Hwang teaches at least one brake plate (107, 109) that is released (col. 7, lines 21-23 & 57-61 and Figs. 13-15) from locking onto the bar (103) by at least one brake handle (91).  
Regarding claims 13 & 24, Hwang teaches a brake mechanism (93) comprised of two brake plates (107, 109) that 1) in a parallel unlocked position, allow the brake mechanism to slide on a brake bar (103) connected to a first height adjustable portion (col. 7, lines 21-23 & 57-
Regarding claims 14 & 25, Hwang teaches a brake mechanism (93) that comprises a spring (105) that biases the two brake plates into the nonparallel position (col. 7, lines 17-21).  
Regarding claim 24, Blume teaches a lift mechanism (1-6, 12-15, 15a-b, 17a-b, 21-24) allowing a table top (15) to be raised and lowered straight up (Figs. 1a-2b).  
Regarding claims 27-29, for the reasons stated in par. 7-8 above, the structure of Randolph as modified would read upon the limitations of these claims.  
Claims 15 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (5437235), Marcato (20170175788), Blume (5649493) & Hwang (6701853) in view of Tseng (20180064241).  Randolph as modified teach(es) the structure substantially as claimed, including  actuating means (91) comprising a brake release handle (i.e., end of 91 of Hwang) connected to a rod (91) that, upon activation of the brake release handle, compresses a spring (105) to unlock the braking mechanism (93); but fail(s) to teach a line.  However, Tseng teaches actuating means (20) comprising a brake release handle (22) connected to a line (25) that, upon activation of the brake release handle, compresses a spring (34) to unlock a braking mechanism (30).  It would have been obvious to one of ordinary skill in the art to substitute actuating means, as taught by Tseng, for the actuating means of Randolph as modified, in order to allow selective unlocking of the locking mechanism, and because such an outcome would have been a predictable result of such a substitution of one known actuating means for another.  
Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive.  Said arguments have been addressed in the prior art rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At the screws labeled “144.”  
        2 At the springs(?) proximate 182.